Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 5, 2017

                                    No. 04-16-00733-CV

                           Erasmo GARCIA and Kent W. Hicks,
                                     Appellants

                                             v.

                                      David DAVILA,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2014-CV-01891
                           Honorable Jason Wolff, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


      The Court has considered appellants’ motion for en banc reconsideration, and the motion
is DENIED.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court